Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 26, 2019 and June 23, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wireless communication chip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-4 and 13-14 are objected to because of the following informalities:  
In claims 3-4 and 13-14, “the basis of the size” lacks proper antecedent basis and should read “a basis of a size”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the radiation surface" in lines 4 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 11-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyao et al. (US PGPUB 2018/0358710 A1), hereinafter known as Toyao.
Regarding claim 1, Toyao discloses (Fig. 6) an antenna module of a wireless communication system (200), the antenna module (200) comprising: an antenna (102) configured to radiate an electric wave through a radiation surface (101a) based on a signal supplied from a wireless communication chip (107); and a filter (108A on 205; [0085]) configured to transmit some frequency bands of the electric wave radiated from the antenna, the filter (108A on 205; [0085]) being disposed to be spaced apart from the radiation surface (101a) by preset distance.

    PNG
    media_image1.png
    445
    429
    media_image1.png
    Greyscale

Regarding claim 2, Toyao further discloses (Fig. 3A) wherein the filter (108A) comprises a pattern in which a specific shape (108a and 108b shapes) is periodically disposed, and wherein the pattern comprises a metallic material ([0053]).

    PNG
    media_image2.png
    265
    222
    media_image2.png
    Greyscale

Regarding claim 8, Toyao discloses (Fig. 6) an antenna module of a wireless communication system (200) comprising: an antenna (102) configured to radiate an electric wave based on a signal supplied by a wireless communication chip (107); a radome (205) disposed to be spaced apart from the radiation surface (101a) by a preset distance and configured to protect the antenna (102) from an external impact ([0082]); and 
Regarding claim 9, Toyao further discloses (Fig. 3A) wherein the filter (108A) comprises a pattern in which a specific shape (108a and 108b shapes) is periodically disposed, and wherein the pattern comprises a metallic material ([0053]).
Regarding claim 11, Toyao discloses (Fig. 6) an electronic device of a wireless communication system comprising: an antenna (102) configured to radiate an electric wave through a radiation surface (101a) based on a signal supplied from a wireless communication chip (107); and a filter (108A on 205; [0085]) configured to transmit some frequency bands of the electric wave radiated from the antenna, the filter (108A on 205; [0085]) being disposed to be spaced apart from the radiation surface (101a) by preset distance.
Regarding claim 12, Toyao further discloses (Fig. 3A) wherein the filter (108A) comprises a pattern in which a specific shape (108a and 108b shapes) is periodically disposed, and wherein the pattern comprises a metallic material ([0053]).
Regarding claim 18, Toyao discloses (Fig. 6) an electronic device of a wireless communication system comprising: an antenna (102) configured to radiate an electric wave through a radiation surface (101a) based on a signal supplied by a wireless communication chip (107); a radome (205) disposed to be spaced apart from the radiation surface (101a) by a preset distance and configured to protect the antenna (102) from an external impact ([0082]); and a filter (108A on 205; [0085]) configured to transmit some frequency bands of the electric wave radiated from the antenna (102), the filter (108A on 205; [0085]) being disposed on one surface of the radome (205; [0085])) that faces the radiation surface (101a) of the antenna (102).
Regarding claim 19, Toyao further discloses (Fig. 3A) wherein the filter (108A) comprises a pattern in which a specific shape (108a and 108b shapes) is periodically disposed, and wherein the pattern comprises a metallic material ([0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10, 13-16, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Toyao in view of Behdad (US PGPUB 2009/0273527 A1).
Regarding claim 3, Toyao further teaches (Fig. 3A) wherein the pattern is disposed such that a grid shape (108a and 108b) is periodically disposed but does not specifically teach wherein an inductance value related to characteristics of the filter is adjusted on the basis of the size of the grid shape. 
However, Behdad teaches (Fig. 6) wherein an inductance value related to characteristics of a filter ([0053]) is adjusted on the basis of the size of a grid shape (206).

    PNG
    media_image3.png
    365
    302
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna module of Toyao with Behdad to include “wherein an inductance value related to characteristics of a filter is adjusted on the basis of the size of a grid shape,” as taught by Behdad, for the purpose of allowing for flexible design of the filter (see also [0039]).
Regarding claim 4, Toyao further teaches (Fig. 3D) wherein the pattern is disposed such that a patch shape (108f and 108g) is periodically disposed but does not specifically teach wherein an capacitance value related to characteristics of the filter is adjusted on the basis of the size of the patch shape. 

    PNG
    media_image4.png
    225
    232
    media_image4.png
    Greyscale

However, Behdad teaches (Fig. 11B) wherein a capacitance value related to characteristics of a filter ([0064]) is adjusted on the basis of the size of a patch shape (1150).

    PNG
    media_image5.png
    346
    353
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna module of Toyao with Behdad to include “wherein an capacitance value related to characteristics of a filter is adjusted on the basis of the size of a patch shape,” as taught by Behdad, for the purpose of allowing for flexible design of the filter (see also [0039]).
Regarding claim 5, Toyao does not specifically teach wherein the filter comprises: a first layer comprising a first pattern in which a first shape is periodically disposed; and a second layer comprising a second pattern in which a second shape is periodically disposed.



    PNG
    media_image6.png
    412
    432
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna module of Toyao with Behdad to include “a filter comprises: a first layer comprising a first pattern in which a first shape is periodically disposed; and a second layer comprising a second pattern in which a second shape is periodically disposed,” as taught by Behdad, for the purpose of allowing for flexible design of the filter (see also, [0039]).
Regarding claim 6, Toyao does not specifically teach wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna module of Toyao with Behdad to include “wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape,” as taught by Behdad, for the purpose of improving sensitivity of the filter by adding additional layers (see also [0008] and [0032]-[0034]).
Regarding claim 10, Toyao does not specifically teach wherein the filter comprises: a first layer comprising a first pattern in which a first shape is periodically disposed; and a second layer comprising a second pattern in which a second shape is periodically disposed, wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape.
However, Behdad teaches (Fig. 14) wherein a filter (1400) comprises: a first layer (1406 and 1408) comprising a first pattern in which a first shape (1408, grid shape) is periodically disposed; and a second layer (1402 and 1404) comprising a second pattern in which a second shape (1402, patch shape) is periodically disposed, wherein the first layer (1406 and 1408) and the second layer (1402 and 1404) comprise a nonmetallic material ([0040]), and wherein the first shape (1406) is a grid shape and the second shape (1402) is a patch shape.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna module of Toyao with Behdad to include “wherein a filter comprises: a first layer comprising a first pattern in which a first shape is periodically disposed; and a second layer comprising a second pattern in which a second shape is periodically disposed, wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape,” as taught by Behdad, for the purpose of improving sensitivity of the filter by adding additional layers (see also [0008] and [0032]-[0034]).
Regarding claim 13, Toyao further teaches (Fig. 3A) wherein the pattern is disposed such that a grid shape (108a and 108b) is periodically disposed but does not specifically teach wherein an inductance value related to characteristics of the filter is adjusted on the basis of the size of the grid shape. 
However, Behdad teaches (Fig. 6) wherein an inductance value related to characteristics of a filter ([0053]) is adjusted on the basis of the size of a grid shape (206).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Toyao with Behdad to include “wherein an inductance value related to characteristics of a filter is adjusted on the basis of the size of a grid shape,” as taught by Behdad, for the purpose of allowing for flexible design of the filter (see also [0039]).
Regarding claim 14, Toyao further teaches (Fig. 3D) wherein the pattern is disposed such that a patch shape (108f and 108g) is periodically disposed but does not specifically teach wherein an capacitance value related to characteristics of the filter is adjusted on the basis of the size of the patch shape.
However, Behdad teaches (Fig. 11B) wherein a capacitance value related to characteristics of a filter ([0064]) is adjusted on the basis of the size of a patch shape (1150).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Toyao with Behdad to include “wherein an capacitance value related to characteristics of a filter is adjusted on the basis of the size of a patch shape,” as taught by Behdad, for the purpose of allowing for flexible design of the filter (see also [0039]).
Regarding claim 15, Toyao does not specifically teach wherein the filter comprises: a first layer comprising a first pattern in which a first shape is periodically disposed; and a second layer comprising a second pattern in which a second shape is periodically disposed.
However, Behdad teaches (Fig. 14) wherein a filter (1400) comprises: a first layer (1406 and 1408) comprising a first pattern in which a first shape (1408, grid shape) is periodically disposed; and a second layer (1402 and 1404) comprising a second pattern in which a second shape (1402, patch shape) is periodically disposed.

Regarding claim 16, Toyao does not specifically teach wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape.
However, Behdad teaches (Fig. 14) wherein the first layer (1406 and 1408) and the second layer (1402 and 1404) comprise a nonmetallic material ([0040]), and wherein the first shape (1406) is a grid shape and the second shape (1402) is a patch shape.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Toyao with Behdad to include “wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape,” as taught by Behdad, for the purpose of improving sensitivity of the filter by adding additional layers (see also [0008] and [0032]-[0034]).
Regarding claim 20, Toyao does not specifically teach wherein the filter comprises: a first layer comprising a first pattern in which a first shape is periodically disposed; and a second layer comprising a second pattern in which a second shape is periodically disposed, wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape.
However, Behdad teaches (Fig. 14) wherein a filter (1400) comprises: a first layer (1406 and 1408) comprising a first pattern in which a first shape (1408, grid shape) is periodically disposed; and a second layer (1402 and 1404) comprising a second pattern in which a second shape (1402, patch shape) is periodically disposed, wherein the first layer (1406 and 1408) and the second layer (1402 and 1404) comprise a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Toyao with Behdad to include “wherein a filter comprises: a first layer comprising a first pattern in which a first shape is periodically disposed; and a second layer comprising a second pattern in which a second shape is periodically disposed, wherein the first layer and the second layer comprise a nonmetallic material, and wherein the first shape is a grid shape and the second shape is a patch shape,” as taught by Behdad, for the purpose of improving sensitivity of the filter by adding additional layers (see also [0008] and [0032]-[0034]).
Regarding claim 21, Toyao further teaches (Fig. 3A) wherein the grid shape (108a and 108b) is substantially square.
Regarding claim 23, Toyao further teaches (Fig. 3D) wherein the patch shape (108f and 108g) is substantially square.
Regarding claim 24, Toyao does not specifically teach wherein the capacitance value of the filter may be determined as, 
    PNG
    media_image7.png
    61
    186
    media_image7.png
    Greyscale
 wherein C is the capacitance value of the filter, D is a length of a pattern unit, s is an interval between square patches, ε0 is a permittivity, and εeff  is a specific inductive capacity of a vacuum state.
However, Behdad teaches ([0054]) wherein a capacitance value of a filter may be determined as, 
    PNG
    media_image7.png
    61
    186
    media_image7.png
    Greyscale
 wherein C is the capacitance value of the filter, D is a length of a pattern unit, s is an interval between square patches, ε0 is a permittivity, and εeff  is a specific inductive capacity of a vacuum state ([0054], (2)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna module of Toyao with Behdad to include “a capacitance 
    PNG
    media_image7.png
    61
    186
    media_image7.png
    Greyscale
 wherein C is the capacitance value of the filter, D is a length of a pattern unit, s is an interval between square patches, ε0 is a permittivity, and εeff  is a specific inductive capacity of a vacuum state,” as taught by Behdad, for the purpose of calculating capacitance which is a need well known in the art when designing band pass filters.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyao in view of McMorrow et al. (US PGPUB 2019/0044251 A1), hereinafter known as McMorrow.
Regarding claim 7, Toyao further teaches wherein the filter transmits some frequency bands ([0060]) of polarized waves ([0129]) but does not specifically teach wherein the antenna radiates a horizontally polarized wave and a vertically polarized wave through the radiation surface.
However, McMorrow teaches (Fig. 2) wherein an antenna (10) radiates a horizontally polarized wave and a vertically polarized wave through a radiation surface ([0041]).

    PNG
    media_image8.png
    629
    461
    media_image8.png
    Greyscale


Regarding claim 17, Toyao further teaches wherein the filter transmits some frequency bands ([0060]) of polarized waves ([0129]) but does not specifically teach wherein the antenna radiates a horizontally polarized wave and a vertically polarized wave through the radiation surface.
However, McMorrow teaches (Fig. 2) wherein an antenna (10) radiates a horizontally polarized wave and a vertically polarized wave through a radiation surface ([0041]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Toyao with McMorrow to include “wherein an antenna radiates a horizontally polarized wave and a vertically polarized wave through a radiation surface,” as taught by McMorrow, for the purpose of allowing for performance of two different functions simultaneously (see also [0041]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Toyao in view of Behdad as applied to claim 21 above, and in further view of McKinzie (US Patent No. 7737899 B1).
Regarding claim 22, Toyao does not specifically teach wherein the inductance value of the filter may be determined as, 
    PNG
    media_image9.png
    54
    170
    media_image9.png
    Greyscale
 wherein L is the inductance value of the filter, D is a length of one side of the square, w is width of the grid, µ0 is a permeability of a vacuum state, and µeff  is a specific inductive capacity.
However, McKinzie teaches (col. 7) wherein the inductance value of the filter may be determined as, 
    PNG
    media_image9.png
    54
    170
    media_image9.png
    Greyscale
 wherein L is the inductance value of the filter, D is a length of one side of the square, w is 0 is a permeability of a vacuum state, and µeff  is a specific inductive capacity (col. 7, line 60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna module of Toyao with McKinzie to include “wherein a inductance value of a filter may be determined as, 
    PNG
    media_image9.png
    54
    170
    media_image9.png
    Greyscale
 wherein L is the inductance value of the filter, D is a length of one side of the square, w is width of the grid, µ0 is a permeability of a vacuum state, and µeff  is a specific inductive capacity,” as taught by McKinzie, for the purpose of calculating inductance which is a need well known in the art when designing band pass filters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/YONCHAN J KIM/             Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/             Supervisory Patent Examiner, Art Unit 2845